Citation Nr: 1540710	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  10-31 226	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than May 9, 2013, for the award of a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1977 to June 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision of the RO that denied entitlement to a TDIU.  The Veteran timely appealed.

In March 2015, the RO granted entitlement to a TDIU, effective May 9, 2013; and issued a supplemental statement of the case, concerning entitlement to TDIU earlier than May 9, 2013.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from July 1977 to June 1983.

2.	On September 11, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through the authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or the authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran submitted documentation dated in July 2015 indicating satisfaction with the RO's determination of March 2015 and requesting that the appeal be cancelled.  The authorized representative also requested in September 2015 that the appeal be withdrawn, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
S. S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


